Title: Thomas Jefferson to John Graham, 17 August 1815
From: Jefferson, Thomas
To: Graham, John


          Dear Sir Monticello  Aug. 17. 15.
          I avail myself as usual of your kindness in asking the benefit of the government channel for the conveyance of the inclosed letters. if there should be a direct conveyance to mr Appleton at Leghorn, that to mr Mazzei would go safest that way, because he is particularly known to mr Appleton. but the choice of conveyance I leave altogether to your discretion & friendship, only observing that it needs a safe, more than a speedy conveyance. I salute you with great friendship & respect
          Th: Jefferson
        